                      Case 1:21-mj-00280-RMM Document 1 Filed 03/04/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                       District of

                  United States of America                       )
                              v.                                 )
                      Joshua Kahle Bustle                        )       Case No.
                       DOB: XXXXXX                               )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)

                                              CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  January 6, 2021              in the county of                                 in the
                                                              , the defendant(s) violated:

            Code Section                                                   Offense Description




         This criminal complaint is based on these facts:




             Continued on the attached sheet.


                                                                                             Complainants signature

                                                                                    John Nagashima, Special Agent
                                                                                             Printed name and title




Date:             03/04/2021
                                                                                               Judges signature

City and state:                                                                                            , U.S. Magistrate Judge
                                                                                             Printed name and title
